Case 8:18-cv-02196-JLS-ADS Document 46 Filed 12/20/19 Page 1 of 7 Page ID #:324

   1   HAYNES AND BOONE, LLP
       Kenneth G. Parker / Bar No. 182911
   2   kenneth.parker@haynesboone.com
       Diana C. Obradovich / Bar No. 312633
   3   diana.obradovich@haynesboone.com
       600 Anton Boulevard, Suite 700
   4   Costa Mesa, California 92626
       Telephone: (949) 202-3000
   5   Facsimile: (949) 202-3001
   6   Attorneys for Plaintiff
       NINTENDO OF AMERICA INC.
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10                                SOUTHERN DIVISION
  11    NINTENDO OF AMERICA INC., a              )    Case No.: 8:18-cv-02196-JLS-ADS
        Washington corporation,                  )
  12                                             )    STIPULATION AND JOINT
                    Plaintiff,                   )
  13                                             )    MOTION FOR ENTRY OF
              vs.                                )    JUDGMENT AND PERMANENT
  14                                             )    INJUNCTION
        SERGIO MOJARRO MORENO a/k/a              )
  15    SERGIO MOJARRO a/k/a MIKEL               )
        EUSKALDUNAK and DOES 1-10,               )
  16                                             )
                    Defendants.                  )
  17                                             )
                                                 )
  18                                             )
  19         In the settlement of this action, Plaintiff Nintendo of America Inc.
  20   (“Nintendo”) and Defendant Sergio Mojarro Moreno a/k/a Sergio Mojarro a/k/a
  21   Mikel Euskaldunak (“Defendant”) have executed a Confidential Settlement
  22   Agreement (the “Agreement”). Pursuant to that Agreement, and good cause
  23   appearing therefore, IT IS HEREBY STIPULATED by and between Nintendo and
  24   Defendant, and the parties together move for the Court’s entry of the following
  25   judgment, including the findings below, and permanent injunction.
  26                               PROPOSED FINDINGS
  27         1.     This Court has subject matter jurisdiction over this action under 28
  28   U.S.C. §§ 1331 and 1338(a) and under 28 U.S.C. §§ 1338(b) and 1367(a);

                                                -1-
                             STIPULATION AND JOINT MOTION FOR ENTRY
                                    OF PERMANENT INJUNCTION
Case 8:18-cv-02196-JLS-ADS Document 46 Filed 12/20/19 Page 2 of 7 Page ID #:325


   1         2.      Nintendo is a world-famous brand and Nintendo’s video game
   2   systems (such as Nintendo Switch, Nintendo 3DS, Nintendo Entertainment System
   3   (“NES”), Super Nintendo Entertainment Systems (“SNES”) and Wii) and
   4   Nintendo games (such as Super Mario Bros., Mario Kart, Pokemon, Donkey Kong,
   5   and The Legend of Zelda), along with its iconic characters (such as Mario, Link,
   6   Pikachu and Donkey Kong) are well-known and loved among consumers in the
   7   United States and abroad. The popularity of Nintendo’s video game systems,
   8   video games, and characters are the result of substantial creative and financial
   9   investment in product development, game development, intellectual property, and
  10   marketing. Nintendo has received many awards for its pioneering contributions to
  11   the video game industry and is an acknowledged leader in the field. Nintendo has
  12   earned tremendous consumer awareness and goodwill through its commitment to
  13   developing innovative, fun, and exciting video game systems and video games.
  14   Nintendo video game systems and video games are enjoyed by tens of millions of
  15   consumers in the United States and abroad and have extensive patent, trademark,
  16   trade dress and copyright protections. Nintendo sells its video game systems and
  17   video game products throughout the United States;
  18         3.      Nintendo has sold and continues to sell famous Nintendo video game
  19   systems, video games, and related products, including, but not limited to, the
  20   products listed in paragraph 2;
  21         4.      In connection with its gaming products, Nintendo has developed
  22   extensive intellectual property protection, including trademark and copyright
  23   protection;
  24         5.      Nintendo owns numerous and valid copyright registrations, each of
  25   which were duly and legally issued by the U.S. Copyright Office, related to the its
  26   video game systems and video games, including, without limitation, those
  27   identified in Exhibit A, which are in full force and effect, and are enforceable by
  28   Nintendo (collectively, the “Registered Copyrights”);
                                                -2-
                             STIPULATION AND JOINT MOTION FOR ENTRY
                                    OF PERMANENT INJUNCTION
Case 8:18-cv-02196-JLS-ADS Document 46 Filed 12/20/19 Page 3 of 7 Page ID #:326


   1         6.      Nintendo owns hundreds of trademarks, including the federal
   2   trademark registrations with the U.S. Patent and Trademark Office, including,
   3   without limitation, those identified in Exhibit B, which are in full force and effect,
   4   enforceable, and many of which are incontestable under the Lanham Act, 15
   5   U.S.C. § 1065 (collectively, the “Registered Trademarks”);
   6         7.      Nintendo has used the Registered Copyrights and Registered
   7   Trademarks in connection with the promotion, advertising and sale of its video
   8   game systems, video games, and related products, including, but not limited to, the
   9   products listed in paragraph 2, since well before the acts of Defendant complained
  10   of herein;
  11         8.      At all times relevant hereto, Nintendo’s Registered Copyrights and
  12   Registered Trademarks have been continually used by Nintendo throughout the
  13   world and in the United States, including California, on or in connection with the
  14   design, manufacture, distribution, sale and promotion of its products;
  15         9.      As a result of Nintendo’s widespread and continued use,
  16   advertisement and promotion of its products in connection with Nintendo’s
  17   Registered Trademarks, they have become widely known and recognized as
  18   identifying Nintendo as a source of a wide variety of video game consoles, video
  19   games, and related goods, including, but not limited to, the products listed in
  20   paragraph 2, and as distinguishing such goods from those of others. Nintendo’s
  21   Registered Trademarks have come to represent and symbolize the excellent
  22   reputation of Nintendo’s products and Nintendo’s valuable goodwill among
  23   members of the public throughout the world and in the United States, including
  24   California;
  25         10.     Defendant acknowledges that the Registered Copyrights and
  26   Registered Trademarks are valid and enforceable in all respects; and
  27         11.     Defendant acknowledges that Nintendo’s technological protection
  28   measures are valid.
                                                 -3-
                              STIPULATION AND JOINT MOTION FOR ENTRY
                                     OF PERMANENT INJUNCTION
Case 8:18-cv-02196-JLS-ADS Document 46 Filed 12/20/19 Page 4 of 7 Page ID #:327


   1           PROPOSED JUDGMENT AND PERMANENT INJUNCTION
   2   The Court ORDERS as follows:
   3         1.     Doe defendants Nos. 1-10 are dismissed without prejudice;
   4         2.     Defendant and his agents, successors and assigns, and all persons in
   5   active concert or participation with him who receive actual notice of this order by
   6   personal service or otherwise, are enjoined pursuant to Rule 65 of the Federal
   7   Rules of Civil Procedure from engaging in any of the following activities and shall
   8   not, without the express permission of Nintendo:
   9                a.      Circumvent, offer services to the public for the purpose of
  10   circumventing, manufacture, import, distribute, offer for sale, or otherwise provide
  11   any technologies, devices, and/or components that circumvent Nintendo’s
  12   technological protection measures, nor any other Nintendo technological protection
  13   measure that will be used in connection with any copyrighted works owned by
  14   Nintendo, including the Registered Copyrights, owned by Nintendo or any of its
  15   related companies;
  16                b.      Sell, rent, distribute, expose or offer for sale or rental, or exhibit
  17   in public, possess for the purpose of selling, renting, distributing or trading, or
  18   importing for the purpose of selling, renting, distributing or trading any
  19   unauthorized copies of works to which Nintendo or any of its related companies
  20   owns the copyright or any substantial parts thereof, including Nintendo’s
  21   Registered Copyrights, or any goods containing unauthorized copies of works to
  22   which Nintendo or any of its related companies owns the copyright or any
  23   substantial parts thereof, including Nintendo’s Registered Copyrights;
  24                c.      Use the Internet or any digital network to provide services to
  25   the public that enable copyright infringement of Nintendo’s Registered Copyrights;
  26                d.      Distribute, import, advertise, promote, display, manufacture,
  27   offer for sale, sell, or otherwise use Nintendo’s Registered Trademarks, or any
  28   other trademarks owned by Nintendo or any of its related companies, in association
                                                   -4-
                               STIPULATION AND JOINT MOTION FOR ENTRY
                                      OF PERMANENT INJUNCTION
Case 8:18-cv-02196-JLS-ADS Document 46 Filed 12/20/19 Page 5 of 7 Page ID #:328


   1   with any goods or services;
   2                e.    Infringe upon or misappropriate any of Nintendo’s intellectual
   3   property, including the Registered Copyrights and Registered Trademarks, and/or
   4   the intellectual property rights of any of Nintendo’s affiliated companies;
   5                f.    Challenge the ownership, validity, or enforceability of any
   6   intellectual property right owned by Nintendo or any of its related companies,
   7   including its Registered Copyrights, Registered Trademarks, and the validity of
   8   any technological protection measures employed by Nintendo, in any forum in the
   9   future;
  10                g.    Engage in any hacking, modification, or circumvention of
  11   Nintendo’s technological protection measures in any of Nintendo’s software,
  12   hardware, game consoles and/or any computer program that is or may be
  13   commercialized or developed by or on behalf of Nintendo or any of Nintendo’s
  14   affiliated companies;
  15                h.    Decompile or reverse engineer any computer program or
  16   software that is or may be commercialized or developed by or on behalf of
  17   Nintendo or any of Nintendo’s affiliated companies;
  18                i.    Attempt to perform any of the acts identified in paragraphs 2(a)
  19   through 2(h) above; and
  20                j.    Assist, aid or abet any third party in performing any of the acts
  21   identified in paragraphs 2(a) through 2(i) above;
  22         3.     Defendant shall, within three (3) days of entry of this Stipulated
  23   Judgment and Permanent Injunction, provide written certification to Nintendo,
  24   representing that Defendant, including any of his agents, were not in possession of
  25   any circumvention devices, including but not limited to any software related to
  26   circumventing Nintendo systems, any software that extracts Nintendo video games
  27   directly from the original copy, any physical devices, such as SX Pro or Trinket
  28   M0 chip, that are used to circumvent Nintendo systems, any memory cards
                                                -5-
                               STIPULATION AND JOINT MOTION FOR ENTRY
                                      OF PERMANENT INJUNCTION
Case 8:18-cv-02196-JLS-ADS Document 46 Filed 12/20/19 Page 6 of 7 Page ID #:329


   1   containing illegally downloaded copies of any Nintendo video games, any modded
   2   Nintendo devices, or unauthorized copies of Nintendo video games, including but
   3   not limited to Super Smash Bros. Ultimate before it was released for sale in the
   4   United States, at the date of entry of this Stipulated Judgment and Permanent
   5   Injunction, or, if Defendant, including any of his agents, were in possession of any
   6   circumvention devices, including but not limited to any software related to
   7   circumventing Nintendo systems, any software that extracts Nintendo video games
   8   directly from the original copy, any physical devices, such as SX Pro or Trinket
   9   M0 chip, that are used to circumvent Nintendo systems, any memory cards
  10   containing illegally downloaded copies of any Nintendo video games, any modded
  11   Nintendo devices, or unauthorized copies of Nintendo video games, including but
  12   not limited to Super Smash Bros. Ultimate before it was released for sale in the
  13   United States, that Defendant provide a list of those items in his or his agents’
  14   possession and that they have been destroyed;
  15         4.     Judgment is hereby entered in favor of Nintendo on each and every
  16   claim for relief in Nintendo’s First Amended Complaint;
  17         5.     Each party shall bear its own costs and attorneys’ fees; and
  18   ///
  19   ///
  20   ///
  21   ///
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
                                                 -6-
                              STIPULATION AND JOINT MOTION FOR ENTRY
                                     OF PERMANENT INJUNCTION
Case 8:18-cv-02196-JLS-ADS Document 46 Filed 12/20/19 Page 7 of 7 Page ID #:330


   1         6.    This Court shall retain jurisdiction to consider any dispute or action to
   2   enforce the terms of this Judgment and Permanent Injunction or of the parties’
   3   Agreement, the terms of which are incorporated by reference.
   4         IT IS SO STIPULATED.
   5
   6   DATED: December 20, 2019              HAYNES AND BOONE, LLP
   7
   8                                         By:     /s/ Kenneth G. Parker
                                                     Kenneth G. Parker
   9                                                 Diana C. Obradovich
                                                     Attorneys for Plaintiff
  10                                                 NINTENDO OF AMERICA INC.
  11
       DATED: December 20, 2019              SHEPPARD MULLIN
  12
  13
                                             By:     /s/ Aaron Malo
  14                                                 Aaron Malo
                                                     Attorneys for Defendant
  15                                                 SERGIO MOJARRO MORENO a/k/a
                                                     SERGIO MOJARRO a/k/a MIKEL
  16                                                 EUSKALDUNAK
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -7-
                             STIPULATION AND JOINT MOTION FOR ENTRY
                                    OF PERMANENT INJUNCTION
